IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Upper Roxborough Civic Association,    :
                 Appellant             :
                                       :
            v.                         :       No. 372 C.D. 2019
                                       :
Zoning Board of Adjustment, City of    :
Philadelphia, Joseph Delmonte, and     :
David Branigan                         :


PER CURIAM                            ORDER


             NOW, June 25, 2020, having considered Appellant’s application for

reargument and Appellee David Branigan’s answer in response thereto, the

application is denied.